  .-----------------------------------~----------·-·

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of 1



                                       UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                       v.                                   (For Offenses Committed On or After November 1, 1987)


                       Hugo Alvarado-Perez                                  CaseNumber: 3:19-mj-23164

                                                                            Benjamin P Lechman
                                                                            Defendant's Attorney


REGISTRATION NO. 88035298                                                                                     FILED
THE DEFENDANT:                                                                       AUG O8 2019
 12:1 pleaded guilty to count(s) _l_of_C_om__,_pl_ar_·n_t_ _ _ _ _ _ _ _ _ _ _+ - - - - - - - - - - - -
 0



Title & Section                   Nature of Offense                                                          Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                I

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - ' - - -
 • Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: /
                                  ,'
                                ,/
                              •      TIME SERVED                         • ________ days
 lZl    Assessment: $10 WAIVED lZl Fine: WAIVED
 12:1   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the    defendant's possession at the time of arrest upon their deportation or removal.
 D      Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Thursday, August 8, 2019
                                                                         Date of Imposition of Sentence


                                                                          ./!;~
                                                                         HbNoRABLE F. A. GOSSETT III
                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                   3:19-mj-23164
